DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-16 and 19-24 are pending. 

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
Response to Arguments

3.	Applicant’s arguments, see Remarks, filed 10/28/2021, with respect to the rejection(s) of claim(s) 1, 3, 6, 8-9, 11, 13-14 and 16-17 under Moberg et al, US 2012/039263 hereafter Moberg in view of Hooli et al, US 2015/0257144 and further in view of Gauvereau et al, US 2016/0241376 have been fully considered and are persuasive in regards to the new limitations in the amended independent claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moberg et al, US 2012/039263 hereafter Moberg in view of Hooli et al, US 2015/0257144 and further in view of MOBERG et al, US 2014/0036885 hereafter ‘6885.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3, 6, 8-9, 11, 13-14, 16-17, 19-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg et al, US 2012/039263 hereafter Moberg in view of Hooli et al, US 2015/0257144 hereafter Hooli and further in view of MOBERG et al, US 2014/0036885 hereafter ‘6885. 

As for claim 1, Moberg discloses:
A data sending method, comprising: 
receiving, by a terminal device, from a network device, configuration information for configuring a non-scheduling resource (Moberg, FIG. 3, S8, [0027], [0029], Receiving by the UE from the base station the uplink grant for a semi-persistent resource. The Examiner interprets the semi-persistent resource to correspond to the non-scheduling resource); 
starting, by the terminal device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data (Moberg, FIG. 5, [0011], [0032], [0033], Starting, by the UE, in response to the uplink…the prohibit timer wherein during running of the prohibit timer, the semi-persistent scheduled resource is not used by the UE for sending uplink data), wherein the non-scheduling resource is a periodic resource (Moberg, [0006], [0011], The semi-persistent resources are schedule at periodic intervals).

Mober does not explicitly disclose determining, by the terminal device based on the configuration information, a non-scheduling resource for data transmission and a periodic resource pre-allocated by the network device

However, Hooli discloses determining, by the terminal device based on the configuration information, a non-scheduling resource for data transmission (Hooli, Fig. 4, [0086], [0088], Determining based on the configuration information, the assignment of semi-persistent resources) and a periodic resource pre-allocated by the network device (Hooli, [0047], The periodic resource is pre-configured by the node-B).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mober with determining, by the terminal device based on the configuration information, a non-scheduling resource for data transmission and a periodic resource pre-allocated by the network device as taught by Hooli to provide improved scheduling of the UE (Hooli, [0025], [0036], [0038]). 

The combination of Moberg and Hooli does not explicitly disclose starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data.

However, ‘6885 discloses starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data (‘6885, FIG. 6, S24, S25, S27, S28, [0038], [0040], Starting the prohibit timer in relation to a granted UL resource, not transmitting the uplink scheduling request by the terminal until the timer has timed out). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moberg and Hooli with starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data as taught by ‘6885  to provide prevent unnecessary scheduling requests (‘6885, [0035]). 

As for claim 3, Moberg discloses:
The non-scheduling resource indication is downlink control information (DCI) (Moberg, [0026], The UL grant sent from the base station to the UE (on the downlink) corresponds to downlink control information).

As for claim 6, Moberg discloses:
An apparatus (Moberg, FIG. 7, [0038], The UE 14 including the baseband processor 30), comprising: 
at least one processor; and a memory coupled to the at least one processor wherein the at least one processor 
receive, from a network device, configuration information for configuring a non-scheduling resource (Moberg, FIG. 3, S8, [0027], [0029], Receiving by the UE from the base station the uplink grant for a semi-persistent resource. The Examiner interprets the semi-persistent resource to correspond to the non-scheduling resource); and 
starting, by the terminal device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data (Moberg, FIG. 5, [0011], [0032], [0033], Starting, by the UE, in response to the uplink…the prohibit timer wherein during running of the prohibit timer, the semi-persistent scheduled resource is not used by the UE for sending uplink data), wherein the non-scheduling resource is a periodic resource (Moberg, [0006], [0011], The semi-persistent resources are schedule at periodic intervals).

Mober does not explicitly disclose determining, by the terminal device based on the configuration information, a non-scheduling resource for data transmission and a periodic resource pre-allocated by the network device

However, Hooli discloses determining, by the terminal device based on the configuration information, a non-scheduling resource for data transmission (Hooli, Fig. 4, [0086], [0088], Determining based on the configuration information, the assignment of semi-persistent resources) and a periodic resource pre-allocated by the network device (Hooli, [0047], The periodic resource is pre-configured by the node-B).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mober with determining, by the terminal device based on the configuration information, a non-scheduling resource for data transmission and a periodic resource pre-allocated by the network device as taught by Hooli to provide improved scheduling of the UE (Hooli, [0025], [0036], [0038]). 

The combination of Moberg and Hooli does not explicitly disclose starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data.

However, ‘6885 discloses starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data (‘6885, FIG. 6, S24, S25, S27, S28, [0038], [0040], Starting the prohibit timer in relation to a granted UL resource, not transmitting the uplink scheduling request by the terminal until the timer has timed out). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moberg and Hooli with starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data as taught by ‘6885  to provide prevent unnecessary scheduling requests (‘6885, [0035]). 

As for claim 8, Moberg discloses:
The non-scheduling resource indication is downlink control information (DCI) (Moberg, [0026], The UL grant sent on the Physical Downlink Control Channel (PDCCH) from the base station to the UE (on the downlink) corresponds to downlink control information).

As for claim 9, Moberg discloses:
The configuration information comprises: a modulation and coding scheme (Moberg, [0003]. The grant including modulation and coding information). 

As for claim 11, Moberg discloses:
An apparatus, comprising: at least one processor (Moberg, FIG. 7, [0038], The UE 14 including the baseband processor 30 and the radio circuitry 32) and an interface, wherein the interface is configured to facilitate communication with another apparatus, and the at least one processor is configured to: 
wherein the interface is configured to: 
receive, from a network device, configuration information for configuring a non-scheduling resource (Moberg, FIG. 3, S8, [0027], [0029], Receiving by the UE from the base station the uplink grant for a semi-persistent resource. The Examiner interprets the semi-persistent resource to correspond to the non-scheduling resource);and 
starting, by the terminal device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data (Moberg, FIG. 5, [0011], [0032], [0033], Starting, by the UE, in response to the uplink…the prohibit timer wherein during running of the prohibit timer, the semi-persistent scheduled resource is not used by the UE for sending uplink data), wherein the non-scheduling resource is a periodic resource (Moberg, [0006], [0011], The semi-persistent resources are schedule at periodic intervals).

Mober does not explicitly disclose determining, by the terminal device based on the configuration information, a non-scheduling resource for data transmission and a periodic resource pre-allocated by the network device

However, Hooli discloses determining, by the terminal device based on the configuration information, a non-scheduling resource for data transmission (Hooli, Fig. 4, [0086], [0088], Determining based on the configuration information, the assignment of semi-persistent resources) and a periodic resource pre-allocated by the network device (Hooli, [0047], The periodic resource is pre-configured by the node-B).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mober with determining, by the terminal device based on the configuration information, a non-scheduling resource for data transmission and a periodic resource pre-allocated by the network device as taught by Hooli to provide improved scheduling of the UE (Hooli, [0025], [0036], [0038]). 

The combination of Moberg and Hooli does not explicitly disclose starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data.

However, ‘6885 discloses starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data (‘6885, FIG. 6, S24, S25, S27, S28, [0038], [0040], Starting the prohibit timer in relation to a granted UL resource, not transmitting the uplink scheduling request by the terminal until the timer has timed out). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moberg and Hooli with starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data as taught by ‘6885  to provide prevent unnecessary scheduling requests (‘6885, [0035]). 

As for claim 13, Moberg discloses:
The non-scheduling resource indication is downlink control information (DCI) (Moberg, [0026], The UL grant sent from the base station to the UE (on the downlink) corresponds to downlink control information).

As for claim 14, Moberg discloses:
The configuration information comprises: a modulation and coding scheme (Moberg, [0003]. The grant including modulation and coding information).

As for claim 16, Moberg discloses:
A non-transitory computer-readable storage medium, having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed (Moberg, FIG. 7, [0038], The UE 14 including the baseband processor 30), facilitate: 
receiving, from a network device, configuration information for configuring a non-scheduling resource (Moberg, FIG. 3, S8, [0027], [0029], Receiving by the UE from the base station the uplink grant for a semi-persistent resource. The Examiner interprets the semi-persistent resource to correspond to the non-scheduling resource); 
starting, by the terminal device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data (Moberg, FIG. 5, [0011], [0032], [0033], Starting, by the UE, in response to the uplink…the prohibit timer wherein during running of the prohibit timer, the semi-persistent scheduled resource is not used by the UE for sending uplink data), wherein the non-scheduling resource is a periodic resource (Moberg, [0006], [0011], The semi-persistent resources are schedule at periodic intervals).

Mober does not explicitly disclose determining, by the terminal device based on the configuration information, a non-scheduling resource for data transmission and a periodic resource pre-allocated by the network device

However, Hooli discloses determining, by the terminal device based on the configuration information, a non-scheduling resource for data transmission (Hooli, Fig. 4, [0086], [0088], Determining based on the configuration information, the assignment of semi-persistent resources) and a periodic resource pre-allocated by the network device (Hooli, [0047], The periodic resource is pre-configured by the node-B).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mober with determining, by the terminal device based on the configuration information, a non-scheduling resource for data transmission and a periodic resource pre-allocated by the network device as taught by Hooli to provide improved scheduling of the UE (Hooli, [0025], [0036], [0038]). 

The combination of Moberg and Hooli does not explicitly disclose starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data.

However, ‘6885 discloses starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data (‘6885, FIG. 6, S24, S25, S27, S28, [0038], [0040], Starting the prohibit timer in relation to a granted UL resource, not transmitting the uplink scheduling request by the terminal until the timer has timed out). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moberg and Hooli with starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data as taught by ‘6885  to provide prevent unnecessary scheduling requests (‘6885, [0035]). 

As for claim 19, Gauvereau discloses: 
Starting the first timer is further based on uplink data being sent on a grant resource indicated by the grant resource indication information (Gauvreau, [0050]-[0052]. Starting, by the WTRU, based on the PDCCH received from the network device. The Examiner interprets the PDCCH to correspond to grant resource indication information).

As for claim 20, Gauvereau discloses: 
Starting the first timer is further based on uplink data being sent on a grant resource indicated by the grant resource indication information (Gauvreau, [0050]-[0052]. Starting, by the WTRU, based on the PDCCH received from the network device. The Examiner interprets the PDCCH to correspond to grant resource indication information).

As for claim 21, Gauvereau discloses: 
Starting the first timer is further based on uplink data being sent on a grant resource indicated by the grant resource indication information (Gauvreau, [0050]-[0052]. Starting, by the WTRU, based on the PDCCH received from the network device. The Examiner interprets the PDCCH to correspond to grant resource indication information).

As for claim 22, Gauvereau discloses: 
Starting the first timer is further based on uplink data being sent on a grant resource indicated by the grant resource indication information (Gauvreau, [0050]-[0052]. Starting, by the WTRU, based on the PDCCH received from the network device. The Examiner interprets the PDCCH to correspond to grant resource indication information).

As for claim 24, Moberg discloses:
The configuration information comprises: a modulation and coding scheme (Moberg, [0003]. The grant including modulation and coding information).

5.	Claims 2, 7, 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg et al, US 2012/039263 in view of Hooli et al, US 2015/0257144 and further view of MOBERG et al, US 2014/0036885 hereafter ‘6885 as applied to claims 1, 6 and 11 above, and further in view of Susitaival et al, US 2012/0100864 hereafter Susitaival. 

As for claim 2, Moberg discloses:
Receiving, by the terminal device, a non-scheduling resource indication from the network device (Moberg, FIG. 3, S8, [0027], [0029], Receiving by the UE from the base station the uplink grant for a semi-persistent resource); and determining, by the terminal device according to the non-scheduling resource indication, to send uplink data by using the non-scheduling resource for data transmission (Moberg, FIG. 2, FIG. 3, S10, [0029], Sending by the UE uplink data using the uplink grant a semi-persistent resource). 

The combination of Moberg, Hooli and ‘6885 does not explicitly disclose stopping the first timer.
However, Susitaival discloses stopping the first timer (Susitaival, [0057], Stopping the prohibit timer).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Moberg, Hooli and ‘6885 with stopping the first timer as taught by Susitaival to improve the wireless communication system (Susitaival, [0093]). 

As for claim 7, Moberg discloses:
Receiving, by the terminal device, a non-scheduling resource indication from the network device (Moberg, FIG. 3, S8, [0027], [0029], Receiving by the UE from the base station the uplink grant for a semi-persistent resource); and determining, by the terminal device according to the non-scheduling resource indication, to send uplink data by using the non-scheduling resource for data transmission (Moberg, FIG. 2, FIG. 3, S10, [0029], Sending by the UE uplink data using the uplink grant a semi-persistent resource). 

The combination of Moberg, Hooli and ‘6885 does not explicitly disclose stopping the first timer.
However, Susitaival discloses stopping the first timer (Susitaival, [0057], Stopping the prohibit timer).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Moberg, Hooli and ‘6885 with stopping the first timer as taught by Susitaival to improve the wireless communication system (Susitaival, [0093]). 

As for claim 12, Moberg discloses:
Receiving, by the terminal device, a non-scheduling resource indication from the network device (Moberg, FIG. 3, S8, [0027], [0029], Receiving by the UE from the base station the uplink grant for a semi-persistent resource); and determining, by the terminal device according to the non-scheduling resource indication, to send uplink data by using the non-scheduling resource for data transmission (Moberg, FIG. 2, FIG. 3, S10, [0029], Sending by the UE uplink data using the uplink grant a semi-persistent resource). 

The combination of Moberg, Hooli and ‘6885 does not explicitly disclose stopping the first timer.
However, Susitaival discloses stopping the first timer (Susitaival, [0057], Stopping the prohibit timer).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Moberg, Hooli and ‘6885 with stopping the first timer as taught by Susitaival to improve the wireless communication system (Susitaival, [0093]). 

As for claim 23, Moberg discloses:
Receiving, by the terminal device, a non-scheduling resource indication from the network device (Moberg, FIG. 3, S8, [0027], [0029], Receiving by the UE from the base station the uplink grant for a semi-persistent resource); and determining, by the terminal device according to the non-scheduling resource indication, to send uplink data by using the non-scheduling resource for data transmission (Moberg, FIG. 2, FIG. 3, S10, [0029], Sending by the UE uplink data using the uplink grant a semi-persistent resource). 

The combination of Moberg, Hooli and ‘6885 does not explicitly disclose stopping the first timer.
However, Susitaival discloses stopping the first timer (Susitaival, [0057], Stopping the prohibit timer).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Moberg, Hooli and ‘6885 with stopping the first timer as taught by Susitaival to improve the wireless communication system (Susitaival, [0093]). 

6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg et al, US 2012/039263 in view of Hooli et al, US 2015/0257144 and further in view of MOBERG et al, US 2014/0036885 hereafter ‘6885 as applied to claims 1, 6 and 11 above, and further in view of Cai et al, US 2012/0202302 hereafter Cai.  

As for claim 4, Hooli discloses:
The configuration information comprises: a periodic usage period of a non-scheduling resource (Hooli, [0024], [0037] a), [0047], [0049], Periodicity of the resources are configure with the configuration information),                                                                                                                               and hybrid automatic repeat request (HARQ) information (Hooli, [0043], [0057], HARQ information).

The combination of Moberg, Hooli and ‘6885 does not explicitly disclose the HARQ information comprises a quantity of HARQ processes.

However, Cai discloses the HARQ information comprises a quantity of HARQ processes (Cai, [0081], Indicating the number of reserved HARQ process IDs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Moberg, Hooli and ‘6885 with the HARQ information comprises a quantity of HARQ processes as taught by Cai to provide improved network efficiency (Cai, [0072]). 

7.	Claims 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg et al, US 2012/039263 in view of Hooli et al, US 2015/0257144 and further in view of MOBERG et al, US 2014/0036885 hereafter ‘6885 as applied to claims 1, 6 and 11 above, and further in view of Ho et al, US 2011/0321050 hereafter Ho. 

As for claim 5, the combination of Moberg, Hooli and ‘6885 does not explicitly disclose:
Receiving, by the terminal device, indication information from the network device, wherein the duration of the first timer is indicated by the indication information.

However, Ho discloses receiving, by the terminal device, indication information from the network device, wherein the duration of the first timer is indicated by the indication information (Ho, [0061], Receiving by the UE, a configuration from the eNB, wherein the preconfigured prohibit timer is indicated in the configuration information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Moberg, Hooli and ‘6885 with receiving, by the terminal device, indication information from the network device, wherein the duration of the first timer is indicated by the indication information as taught by Ho to resolve collisions with one or more different devices over shared SR resources (Ho, [0049]).

As for claim 10, the combination of Moberg, Hooli and ‘6885 does not explicitly disclose:
The at least one processor is further configured to receive indication information from the network device, Page 6 of 11Application No. 16/674,778Preliminary Amendmentwherein the duration of the first timer is indicated by the indication information.

However, Ho discloses the at least one processor is further configured to receive indication information from the network device, Page 6 of 11Application No. 16/674,778Preliminary Amendmentwherein the duration of the first timer is indicated by the indication information (Ho, [0061], Receiving by the UE, a configuration from the eNB, wherein the preconfigured prohibit timer is indicated in the configuration information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Moberg, Hooli and ‘6885 with the at least one processor is further configured to receive indication information from the network device, Page 6 of 11Application No. 16/674,778Preliminary Amendmentwherein the duration of the first timer is indicated by the indication information as taught by Ho to resolve collisions with one or more different devices over shared SR resources (Ho, [0049]).

As for claim 15, the combination of Moberg, Hooli and ‘6885 does not explicitly disclose:
The duration of the first timer is preconfigured by the network device by using indication information.

However, Ho discloses the duration of the first timer is preconfigured by the network device by using indication information (Ho, [0061], Receiving by the UE, a configuration from the eNB, wherein the preconfigured prohibit timer is indicated in the configuration information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Moberg, Hooli and ‘6885 with the duration of the first timer is preconfigured by the network device by using indication information as taught by Ho to resolve collisions with one or more different devices over shared SR resources (Ho, [0049]). 

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lingh et al, US 2009/0268693 paragraph [0149] discloses if the UE receives another semi-persistent allocation on the PDCCH while the timer is running, then the UE considers the allocation as semi-persistent, stores the rest of the parameters and begins using the semi-persistent allocation without another PDCCH and stops the timer 1.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469